Citation Nr: 0022079	
Decision Date: 08/20/00    Archive Date: 08/25/00

DOCKET NO.  99-01 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an increased (compensable) rating for 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.W.



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.  

At a June 2000 hearing before the undersigned member of the 
Board, the veteran included testimony regarding tinnitus.  It 
appears that this testimony may be intended as a request to 
reopen a claim of entitlement to service connection for 
tinnitus, and this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Right ear hearing loss preexisted the veteran's entry 
into military service.

2.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether there was an 
increase in the severity of the preexisting right ear hearing 
loss during service. 

3.  The veteran's service-connected left ear hearing loss is 
productive of hearing impairment no higher than Level II, and 
the right ear manifests hearing impairment no higher than 
Level I.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 (1999).

2.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.85, 4.86 (1999); 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100 (as in effect prior to June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  In the 
present case, the Board finds that the veteran's claim for 
service connection for right ear hearing loss is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Savage v. Gober, 10 Vet. App. 488, 495-7 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim that is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board also is satisfied that all the facts relevant to this 
claim have been properly and sufficiently developed.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service, or where clear and unmistakable 
evidence (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

At this point, the Board notes that for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

A review of the veteran's service medical records reveals 
that on his induction examination, dated in November 1968, 
the veteran's right ear had the following puretone results:  
5 decibels at 500 Hertz; 5 decibels at 1000 Hertz; 15 
decibels at 2000 Hertz; 20 decibels at 3000 Hertz; and 45 
decibels at 4000 Hertz.  Applying the provisions of 38 C.F.R. 
§ 3.385 which define hearing loss disability for VA 
compensation purposes, it is clear from the auditory acuity 
reading of 45 decibels at the 4000 Hertz level that hearing 
loss disability was noted on entrance examination and is 
therefore to be considered a preexisiting disability.  The 
question now becomes whether or not there was an increase in 
severity of the right ear hearing loss disability during 
service. 

On service separation examination in April 1971, the 
veteran's right ear manifested the following puretone 
results:  15 decibels at 500 Hertz; 15 decibels at 1000 
Hertz; 15 decibels at 2000 Hertz; 25 decibels at 3000 Hertz; 
and 45 decibels at 4000 Hertz.  It appears from a comparison 
with the entrance audiometric examination that there was some 
measurable decrease in hearing acuity at the 500, 1000 and 
3000 Hertz levels.  

Following service separation, private medical records from 
the Audiology Center reflect that the veteran sought 
treatment for his hearing from June 1982 to December 1996.  
Audiometric testing in June 1982, February 1984, April 1986 
and March 1988 showed readings of 30, 35, 40, 40 at the 3000 
Hertz level.  Readings at the 500 and 1000 Hertz levels did 
not consistently increase.  

In a March 1997 VA audiological examination, the veteran 
reported a history of noise exposure during military service.  
He also indicated that he currently had difficulty hearing, 
and he utilized a hearing aid, which he purchased himself.  
The veteran's right ear had the following puretone results:  
20 decibels at 500 Hertz; 25 decibels at 1000 Hertz; 40 
decibels at 2000 Hertz; 50 decibels at 3000 Hertz; and 45 
decibels at 4000 Hertz.  The average puretone threshold was 
40.  Speech recognition was 94 percent.

Of record are two statements in support of the veteran's 
claim.  In one statement, an individual indicates that he had 
met the veteran in 1985, and began noticing that the veteran 
had difficulty hearing when they were playing golf together.  
Another individual reported in a statement that he had been a 
lifelong friend of the veteran, and noticed a significant 
loss of hearing capability upon the veteran's discharge from 
service in the early 1970s.

Recently, in June 2000, the veteran appeared at a hearing 
before the undersigned member of the Board.  He described a 
barrack incident during which a rifle went off in very close 
proximity to his head while in Vietnam.  A witness at the 
hearing testified that he was there when the incident 
occurred and that the veteran's head was very close to the 
muzzle of the gun when it was fired.  

To summarize, the evidence reveals that upon entry into 
service, the veteran manifested some right ear hearing loss, 
in that his puretone threshold at 4000 Hertz was 45 decibels.  
See 38 C.F.R. § 3.385.  More significantly, upon service 
separation, the veteran's puretone thresholds had worsened 
from 5 to 15 decibels at 500 and 1000 Hertz, and from 20 to 
25 decibels at 2000 Hertz.  Additionally, over the years, the 
veteran's right ear hearing has further worsened as evidenced 
by a decrease in hearing acuity at various Hertz levels in 
tests conducted in the 1980's. .  In that regard, the veteran 
now has more than one auditory threshold that is 40 decibels 
or greater, and more than three frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater.

It is clear from the record that the veteran currently has 
right ear hearing loss.  It is further clear from the 
evidence that the veteran's right ear hearing somewhat 
diminished between his entrance into service, and his 
discharge from service.  While this in-service hearing loss 
may not reflect a significant ratable worsening of hearing 
according to the rating criteria for hearing impairment, see 
38 C.F.R. § 4.85, Table VI, the Board finds that totality of 
the evidence showing at least some minimal decrease of 
hearing acuity during service together with the evidence of 
acoustic trauma during service results in a state of 
equipoise of the positive and the negative evidence on the 
question of whether there was an increase in severity during 
service.  As there is no clear and unmistakable evidence that 
any such increase in severity was due to the natural progress 
of the disease, entitlement to service connection for right 
ear hearing loss on the basis of aggravation is warranted.  
38 U.S.C.A. §§ 1153, 5107(b)

II.  Increased Rating.

The veteran is appealing the original assignment of a 
noncompensable disability evaluation following an award of 
service connection for left ear hearing loss, and, as such, 
the underlying claim is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue are to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

According to VA laws and regulations, assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  In the present case, the 
veteran's left ear hearing loss was originally assigned a 
noncompensable evaluation under Diagnostic Code 6100.  The 
Board notes that right ear hearing loss has been service-
connected, pursuant to this decision.  

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim.  Rhodan v. West, 12 Vet. 
App. 55 (1998); see also VAOPGCPREC 3-2000 (April 10, 2000). 

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered. 38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  As to the provisions of section 4.86, in effect prior 
to June 10, 1999, it only provided information regarding the 
fact that the evaluations derived from the Rating Schedule 
were intended to make proper allowance for improvement by 
hearing aids.  Under the criteria that became effective in 
June 1999, when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral. Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran, but a review 
of the evidence shows that no exceptional pattern of hearing 
impairment has been shown in the veteran's case to bring 
about consideration under this regulatory provision.    

The evidence of record includes a March 1997 VA audiology 
report, which reflected the following findings:  15 decibels 
at 500 Hertz; 20 decibels at 1000 Hertz; 45 decibels at 2000 
Hertz; 55 decibels at 3000 Hertz; and 50 decibels at 4000 
Hertz.  The average left ear pure tone threshold was 42 
decibels.  Speech discrimination for the left ear was 88 
percent.  The examiner indicated that the results reflected 
mild to moderately severe sensorineural loss from 1500 to 
8000 Hertz.  Word recognition was described as "good."  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment cited above, the Board 
concludes that the currently assigned noncompensable 
evaluation for left ear hearing loss is appropriate, 
considering both the current and former versions of the 
rating criteria, and there is no basis for a higher rating.  
In that regard, looking at the findings in the March 1997 VA 
examination report, the veteran's left ear hearing is no more 
than a Level II designation, based on a puretone threshold 
average of 42, and an 88 percent speech discrimination.  See 
38 C.F.R. § 4.85.  The veteran's right ear is no more than a 
Level I designation, based on March 1997 findings of an 
average puretone threshold of 40, and a 94 percent speech 
discrimination.  Combining the "better" ear Level I 
designation with the Level II designation for the left ear, 
by applying Table VII, results in a noncompensable rating.  
See 38 C.F.R. § 4.85, Table VII. 

In short, the record contains no basis for assignment of a 
compensable evaluation for hearing loss either at the time 
service connection was granted, effective January 1997, or 
since that time.  


ORDER

Entitlement to service connection for right ear hearing loss 
is warranted.  To this extent, the appeal is granted.

The criteria for a compensable rating for left ear hearing 
loss have not been met.  To this extent, the appeal is 
denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

